Citation Nr: 0019973	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-12 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Special Monthly Pension by reason of the need 
for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to 
September 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to Special 
Monthly Pension based on the need for regular aid and 
attendance.  


FINDING OF FACT

The veteran is blind in both eyes.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
veteran's need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.351, 3.352(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

By rating decision in October 1958, the RO granted 
entitlement to nonservice-connected disability pension 
benefits, finding that the veteran was permanently and 
totally disabled due to nonservice-connected schizophrenia.  

By letter, dated in April 1990, S.A.B., M.D., stated that the 
veteran was legally blind due to advanced cataract, but that 
this vision should improve after surgery.  In April 1990, the 
veteran filed a claim for VA benefits for aid and attendance 
due to his blindness.  In a statement, received in May 1990, 
the veteran reported that he had chosen not to have 
corrective surgery for his cataracts.  By rating decision in 
August 1990, the RO denied entitlement to Special Monthly 
Pension, noting that the veteran had failed to report for a 
VA examination.  In September 1990, the veteran stated that 
he was never notified of the scheduled VA examination.  

A VA ophthalmology evaluation was conducted in June 1990 and 
showed visual acuity of 'counting fingers at one foot' 
bilaterally.  The examiner noted that the veteran had dense 
bilateral cataracts, and that the veteran would likely obtain 
excellent reading and distance vision after cataract 
extraction.  The August 1990 rating decision was confirmed in 
January 1991.  

A social work note in July 1990 noted that the veteran lived 
alone and did his own cooking and cleaning, but that the 
veteran's appearance was somewhat unkempt.  A VA examination 
for housebound status was conducted in December 1991.  
The examiner noted that the veteran had severe cataracts, for 
which the veteran refused surgery.  The examiner stated that 
the veteran was legally blind, but his condition might be 
improved by surgery.  The examiner reported that daily 
skilled services were not indicated, and further stated that 
the veteran could benefit from someone to read letters to 
him, although the veteran could perform this himself if he 
would consent to surgery.  By rating decision in December 
1993, the RO continued to deny entitlement to Special Monthly 
Pension.  

By letter, dated in May 1994, Dr. S.A.B. stated that the 
veteran had advanced cataracts and counting finger vision in 
both eyes.  Dr. S.A.B. noted that the veteran was afraid of 
undergoing surgery.  The physician concluded that as long as 
the cataracts were not removed, the veteran should be 
considered legally blind.  A VA examination was scheduled in 
August 1994, but the veteran failed to report.  By rating 
decision in October 1994, the RO continued denial of Special 
Monthly Pension due to need for regular aid and attendance.  

A VA examination was scheduled in January 1997, but the 
veteran failed to report.  The examination was rescheduled in 
May 1998, but the veteran again failed to report for the 
scheduled examination.  


II. Analysis

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655 (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
However, unlike in original compensation claims, when the 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  In the instant case, the 
Board notes that the veteran has been found to be permanently 
and totally disabled due to nonservice-connected paranoid 
schizophrenia.  The veteran's representative requested that 
this psychiatric condition be considered in the 
Board's determination.  The representative further noted, 
correctly, that the veteran has not been notified of the 
consequences of failure to attend the scheduled VA 
examinations.  Moreover, the need for additional medical 
evaluation was marginal in view of the findings of very 
severe visual impairment at least as far back as 1990. In 
light thereof, as well as the veteran's age and psychiatric 
condition, consideration of the claim on the basis of the 
evidence of record is warranted.  

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  Generally 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) (1999). 

A veteran is considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth 
in § 3.352(a).  38 C.F.R. § 3.351(c) (1999).  

Under VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (1999), blindness will be found when there is 
an inability to recognize test letters at one foot and 
perception of objects, hand movements, or counting fingers 
cannot be accomplished at three feet.  38 C.F.R. § 4.79 
(1999).  The VA ophthalmology evaluation in June 1990 showed 
visual acuity of counting fingers at one foot bilaterally.  
On VA examination in July 1990, the examiner noted that the 
veteran was legally blind, as did Dr. S.A.B. in May 1994.  
The fact that the veteran has refused possibly ameliorative 
surgery for his bilateral cataracts is of no consequence in 
the instant determination.  The Board finds that the evidence 
does not preponderate against a finding that the veteran is 
blind in both eyes, and, therefore, in need of regular aid 
and attendance.  


ORDER

Entitlement to special monthly pension, by reason of the need 
for aid and attendance of another person, is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

